



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of November 16, 2018
(the “Effective Date”), is made and entered into by and between BROWN & BROWN,
INC., a Florida corporation (the “Company”), and JAMES C. HAYS, a resident of
the State of Florida (“Executive” and together with the Company, each a “Party”
and collectively, the “Parties”).
Background
A.Executive is a shareholder, director, executive officer, and key employee of
The Hays Group, Inc. and/or one or more of that corporation’s directly or
indirectly owned subsidiaries (collectively, “Hays Group”). Hays Group, Inc.
(and related subsidiaries, affiliates and majority equity owners) and the
Company are parties to that certain Asset Purchase Agreement, effective as of
October 22, 2018 (the “Purchase Agreement”), pursuant to which the Company has
acquired Insurance Business-related assets of Hays Group (the “Acquisition”).
B.In connection with and conditioned upon the completion of the Acquisition, the
Company has made an offer of employment to Executive and Executive is willing to
accept such offer on the terms and conditions set forth in this Agreement.
Executive’s entry into this Agreement with the Company is a condition to
Executive’s employment with the Company, and the rights and obligations that
comprise this Agreement equally extend to the Company’s Affiliates (as defined
below).
C.Executive shall serve as an executive officer of the Company, and may from
time to time serve as a director, manager, and/or executive officer of the
Company and/or one or more of the Company’s Affiliates and, by virtue of title
and position, shall occupy a position of trust and shall be considered a “Senior
Leader” and a member of what is commonly known as the Company’s “Senior
Leadership Council”.
D.Executive shall serve as a member of the board of directors of the Company
(“Board of Directors”) pursuant to separate documentation as to such
appointment.
E.The Company and its Affiliates comprise one of the largest insurance
intermediary organizations in the United States of America and in the world. The
Company, through its Affiliates, is in the business of selling and servicing
insurance, risk transfer alternatives, and related services including, but not
limited to, the business of quoting, proposing, soliciting, selling, placing,
providing, servicing and/or renewing insurance, reinsurance, and surety
products, as well as loss control, claims administration, risk management,
program administration, Medicare secondary payer statute compliance, Social
Security benefits and Medicare benefits advocacy services, and other services
(as such products and services may be developed, added by acquisition or
modified from time to time, the “Insurance Business”). The Company has a
compelling interest in maintaining the confidentiality of Confidential
Information and/or Trade Secrets (as defined below), retaining its employees,
and maintaining the customer relationships and business goodwill the Company
acquires. Executive will have extensive and intimate knowledge of the Company’s
strategic goals, including particularized plans and processes developed by the
Company, either through the Executive’s efforts or other Senior Leadership while
employed by the Company, which are unknown to others in the industry and which
give the Company a competitive advantage.
F.Executive shall also have responsibility for the performance and results of
various business units, divisions, profit centers and Affiliates of the Company
and for developing and/or executing strategic plans for the Company and/or its
Affiliates. Executive’s role in the Senior Leadership will be such that the
Company’s Confidential Information and Trade Secrets will necessarily become so
entwined with Executive’s own base knowledge and experience that it will become
inextricable and would, in a subsequent


Page 1 of 14

--------------------------------------------------------------------------------





competitive venture, result in the inevitable disclosure and compromise of the
Company’s Confidential Information and Trade Secrets, whether such reliance or
disclosure would be done consciously or unconsciously by Executive.
G.The provisions above are hereby incorporated into this Agreement as if set
forth herein at length.
NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:
1.Certain Defined Terms. For purposes of this Agreement, the term:
(a)“Affiliate” means, when used with respect to a specified Person (as defined
below), another Person that either directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
specified Person. For purposes of this Agreement, “control” means the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of a Person, whether through ownership
of voting securities, contract or otherwise. “Controlled” and “controlling”
shall have correlative meanings.
(b)“Client Account” means any Person to whom Insurance Products or Services have
been provided by the Company within the twenty-four (24) month-period
immediately preceding Separation (as defined below).
(c)“Confidential Information” includes all information, whether or not reduced
to written or recorded form, that is related to any Group Company (as defined
below) and that is not generally known or accessible to members of the public
and/or competitors of any Group Company and as to which such Group Company takes
reasonable steps to remain confidential, whether furnished by any Group Company
or compiled by Executive or received as a member of the Board of Directors,
including but not limited to: the financial condition, results of operations,
compensation and other information regarding any Group Company (including any
material, non-public information provided to the Board of Directors); the
personnel of any Group Company; information regarding the potential or completed
merger, acquisition or sale of business assets; the lists of Client Accounts,
Prospective Client Accounts (as defined below), insurance carriers, policy
forms, and/or rating information, expiration dates, information on risk
characteristics; information concerning insurance markets for large or unusual
risks; and records pertaining thereto. However, Confidential Information will
not include information that: (i) is or becomes publicly available other than as
a result of disclosure by Executive; or (ii) is now or hereafter becomes
available to Executive on a non-confidential basis from a source (other than any
Group Company) that is not prohibited from disclosing such information to
Executive. As used herein, Confidential Information will also include, without
limitation, a “Trade Secret,” which will have the meaning ascribed under the
Uniform Trade Secrets Act, as adopted and in effect on and after the date of
this Agreement, and generally means any information that is not generally known,
has independent economic value by reason of not being widely known, and as to
which the owner of such Trade Secret takes reasonable precautions to protect its
secrecy.
(d)“Executive’s Investments” means: (i) the investments of Executive related to
the business of providing Insurance Products and Services and listed in Schedule
1 attached hereto; and (ii) any additional investments constituting the business
of providing Insurance Products and Services as provided by Executive and
authorized by the Company pursuant to Section 2(d) below.
(e)“Good Reason” means the existence of one or more of the following conditions
which occur without Executive’s express written consent, provided that Executive
has first given written notice to the Company of the existence of such condition
within ninety (90) days after its initial existence


Page 2 of 14

--------------------------------------------------------------------------------





and the Company has not remedied such condition, if such condition can be
remedied, within thirty (30) days after Executive’s written notice is received
by the Company, and Executive separates from service within two years following
the initial existence of such condition:
(i)a material diminution in Executive’s base compensation;
(ii)a material diminution in Executive’s authority, duties, or responsibilities;
or
(iii)any other action or inaction that constitutes a material breach by the
Company of this Agreement.
(f)“Group Company” or “Group Companies” means the Company and each of its
Affiliates.
(g)“Insurance Products or Services” means any insurance or reinsurance-related
policies, programs, or services (i) provided or offered by, or (ii) under
development and to be imminently provided or offered by, of the Group Companies.
(h)“Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture, or other entity or a
governmental body.
(i)“Prospective Client Account” means any Person as to whom any Group Company
has quoted, proposed, or solicited any Insurance Products or Services within the
twenty-four (24) month-period immediately preceding Separation.
(j)“Separation” means the cessation of Executive’s employment with the Company
or any of its Affiliates for any reason, and “Separated” means that a Separation
has occurred.
2.Employment and Job Duties; Life Insurance Policy.
(a)The Company agrees to employ Executive, and Executive accepts such
employment, upon the terms and conditions set forth in this Agreement. Executive
shall have the title of Vice Chairman of the Company, and/or such other title(s)
as the Board of Directors, the President, and/or the Chief Executive Officer may
designate from time to time. Additionally, as a Senior Leader of the Company,
Executive shall serve as a member of Company’s Senior Leadership team and the
Company’s Leadership Council.
(b)Executive shall perform such other duties as directed by the Board of
Directors, the President and/or the Chief Executive Officer of the Company.
Executive shall abide by all applicable policies, procedures and guidelines of
the Company disclosed or made available to Executive in writing, as the same may
be modified, amended or replaced by the Company in its sole discretion from time
to time. Executive will not knowingly or willingly take any action contrary to
the best interests of the Company or its Affiliates.
(c)During Executive’s employment with the Company, Executive will not, directly
or indirectly, engage in the Insurance Business in any of its phases, in any
capacity, in any manner or with any firm or corporation engaged in the Insurance
Business, except on behalf of the Company or as directed by the Company.
Executive agrees that so long as Executive is working for the Company, Executive
will not undertake the planning or organizing of any business activity that is
competitive with or that creates a conflict of interest with the work Executive
performs for the Company. Unless otherwise agreed, Executive will


Page 3 of 14

--------------------------------------------------------------------------------





devote substantially all of Executive’s productive business time to duties set
forth by the Company or its Affiliates. Nothing in this Section 2(c) will
prevent or be deemed to prohibit Executive from spending time on Executive’s
Investments or non-competitive businesses, provided further, however, that the
activities described above do not materially interfere with the satisfactory
performance of Executive’s duties to the Company or require that any Company
business time be expended by any other employee of the Company.
(d)Company and Executive agree that any proposed investments or activities of
Executive which Executive would like to include in Executive’s Investments after
the Effective Date of this Agreement shall be addressed as follows: Executive
will provide an electronically-dated writing with any new potential Executive
Investment to the Chief Executive Officer, or his designee that has been
approved by Executive in writing (including with an email), that describes the
business to be invested in, the amount of the investment, and the level of
involvement of Executive in the operations (e.g., board member or advisor) (the
“Request”). The Chief Executive Officer/designee shall inform Executive via an
electronically-dated writing within three (3) business days whether the Company
believes the proposed investment has any conflict with the business of the Group
Companies. If (1) the Chief Executive Officer/designee authorizes Executive to
proceed with the investment; or (2) the Chief Executive Officer/designee fails
to respond to the Request within three (3) business days after Executive
provided the Request, then Executive may proceed with that investment and it
will be deemed part of the Executive’s Investments for purposes of this
Agreement.
(e)Executive shall have broad discretion to direct those aspects of the business
and affairs of the Company and Affiliates for which Executive is responsible,
subject to Company’s corporate governance obligations, insurance operations
recommendations, accounting methodology, and other rules, procedures and
guidelines, and subject to applicable law. By way of example and not by way of
limitation, duties of Executive include the ability to:
(i)Attract, retain and develop talent across the Company’s divisions, including,
but not limited to, identifying start-up office opportunities;
(ii)Assist in transition of the Hays Group to the Company;
(iii)Refer and recommend business enterprises as M&A Prospects (as defined
below);
(iv)Pursue new and existing insured customers and business relationships with
insurance or reinsurance carriers, other insurance or reinsurance markets,
intermediaries, brokers and agents, and other third parties (both domestically
and in London);
(v)Develop, plan, implement and execute strategies to improve operational
results; and
(vi)Implement policies and procedures necessary for the operation of profit
centers reporting to Executive, provided that they are not materially
inconsistent with those of Company.
(f)Without limiting the foregoing, Executive’s duties on behalf of the Company
include or may include: (i) the identification of M&A Prospects; (ii) the
negotiation and entry into a non-disclosure, confidentiality, or similar
agreement with a M&A Prospect or its representative; (iii) the pursuit, receipt,
analysis and evaluation of financial, legal, operational, and other information
provided by or on behalf of a M&A Prospect to determine whether the Company
should pursue a possible acquisition transaction (whether by asset acquisition,
stock acquisition, merger, or other form of business combination) with such M&A
Prospect (a “Transaction”); (iv) assist the M&A team in the negotiation of terms
with a M&A Prospect and


Page 4 of 14

--------------------------------------------------------------------------------





its representatives regarding a possible Transaction; (v) the consummation of a
possible Transaction with a M&A Prospect or, alternatively, the termination of
discussions regarding a possible Transaction with a M&A Prospect; and/or (vi)
the integration and monitoring of the performance of a completed Transaction of
a M&A Prospect (collectively and as the same may be modified from time to time,
the “M&A Process”). The Parties acknowledge and agree that the successful
execution of the M&A Process is an integral part of the Company’s short-term and
long-term business strategy and success. Executive’s role in the M&A Process is
one of confidence and trust with the Company.
(g)The Company shall indemnify, defend and hold Executive harmless from and
against (1) any claims or causes of action against Executive arising out of
Executive’s conduct in the course and scope of Executive’s employment with the
Company; and (2) any matter which requires Executive to be interviewed or
provide testimony relating to any legal matter (e.g., internal investigations,
depositions, etc.), including advancing attorneys’ fees and costs to the
Executive’s counsel of his own choosing.
3.Compensation and Benefits.
(a)Base Compensation. During the Term of this Agreement (as defined in Section
4(a)), the Company will pay Executive an annualized base salary of $517,000.
After the expiration of the Term, Executive’s annual base compensation structure
will be as mutually agreed with the Company, provided that this sentence will
not be construed to affect the at-will nature of Executive’s employment upon the
expiration of the Term, as discussed in Section 4 below.
(b)Bonus Compensation. Additionally, so long as Executive remains a Senior
Leader in the Company, Executive shall participate in the Company’s Senior
Leader Bonus Program in effect from time to time, and as determined in the sole
and unfettered discretion of the Compensation Committee of the Company’s Board
of Directors and/or the Company’s President and/or Chief Executive Officer (such
bonus under the Senior Leader Bonus Program, the “Senior Leader Bonus Program”).
The bonus target for Executive under the Senior Leader Bonus Program is
$700,000.
(c)Executive shall also be entitled to reimbursement of reasonable business
expenses as approved by the Company’s Chief Executive Officer, or his/her
designee.
(d)In general, all compensation arrangements including, but not limited to,
fringe benefits, employer-sponsored group benefits and the Senior Leader Bonus,
are subject to increase or decrease, change, withdrawal or modification at any
time, and from time to time, at the sole discretion of the Company. Except as
provided for herein, the Company is not bound to continue any level, or kind, of
compensation or benefit. Where the benefits are governed by formal plan
documents and summary plan descriptions, the terms of those documents govern.
The Company has the right to modify, amend or terminate any benefit plan or its
contributions to any benefit plan at any time.
(e)Executive’s compensation shall be subject to withholding for state and
federal income tax, FICA, FUTA, SUTA, and other required statutory deductions.
(f)Executive acknowledges that, so long as he is receiving compensation as an
employee of the Company, he will not receive any compensation for serving on the
Board of Directors.
4.Term and Termination.
(a)The term of this Agreement will begin on the Effective Date and expire upon
the third (3rd) anniversary of the Effective Date (the “Term”), provided that
Executive’s employment will terminate automatically in the event of Executive’s
death or permanent disability (defined as the physical


Page 5 of 14

--------------------------------------------------------------------------------





or mental inability to perform the substantial and material duties of
Executive’s occupation with or without reasonable accommodation for a period in
excess of ninety (90) consecutive days or ninety (90) days within a six
[6]-month period), and provided further that Executive may terminate Executive’s
employment by giving the Company thirty (30) days’ advance written notice.
Nothing in this Agreement will restrict the Company’s or Executive’s ability to
terminate the employment relationship between the Company and Executive for any
reason, during or after the Term.
(b)If, during the Term: (i) the Company terminates Executive’s employment other
than for Cause (as defined below); (ii) the Executive terminates Executive’s
employment for Good Reason; or (iii) Executive’s employment terminates due to
Executive’s death or permanent disability, the Company shall continue to pay to
Executive (or, in the event of Executive’s death, to Executive’s estate), for
the remainder of the Term, compensation (base salary and annual bonus, if any)
at an annualized rate equal to the total amount of compensation received by
Executive during the twelve (12)-month period prior to termination of
Executive’s employment (or, if such termination occurs within the first twelve
(12) months of the Term, then an annualized rate determined based on the total
compensation received by Executive from the Effective Date through the
Termination Date (as defined below) assuming that Executive received a pro-rata
bonus at the target bonus rate [e.g., a bonus based upon a percentage of base
salary] for such period of employment), provided that the Company’s obligation
to continue paying Executive for the remainder of the Term will immediately
terminate upon a final court adjudication of Executive’s failure or cessation,
for any reason, to comply with the provisions of Sections 5 and 6 hereof. The
amounts payable under this Section 4(b) will be paid to Executive on the payroll
dates determined in accordance with the Company’s normal payroll practice
following the Termination Date. However, Executive will not be entitled to and
will not receive any of the payments or other benefits provided in this Section
4(b) unless and until: (A) Executive executes and delivers to the Company a
general release in favor of, and in a form acceptable to, the Company (the
“Release”) within sixty (60) days following the Termination Date; and (B) the
Release becomes effective and can no longer be revoked by Executive; and (C) and
(D) Executive has returned to the Company all Company property in Executive’s
possession or control. Further, all payments to Executive under this Section
4(b) shall immediately cease, and no further payments shall be due to Executive
under this Section 4(b), in the event of any of breach by Executive of
Executive’s restrictive covenants to which Executive is bound under this
Agreement or any other agreement between Executive and the Company or any Group
Company.
(c)If, during the Term: (i) Executive terminates Executive’s employment for any
reason other than for Good Reason, death or permanent disability; or (ii) the
Company terminates Executive for Cause, then the Company will pay Executive only
such compensation as will have accrued through the Termination Date; provided,
however, that if Executive delivers a written notice of termination, the Company
will have the option to waive the thirty (30) day notice period and pay
Executive only through the day such notice is delivered. Notwithstanding any
contrary provision of this Agreement, the applicable provisions of this
Agreement including, without limitation, Sections 5 through 17, will remain in
full force and effect after the expiration or termination of this Agreement. The
amounts payable under this Section 4(c) will be paid to Executive in accordance
with applicable law and in any event no later than the March 15 of the year
following the calendar year in which Executive’s termination of employment
occurs.
(d)During the Term, Executive will be subject to discharge by the Company, at
its sole discretion, for Cause by delivery of formal, written notice of
termination pursuant to this Agreement. As used herein, the term “Cause” means
the following:
(i)the conviction of a felony;
(ii)any material, willful misconduct by Executive that is not remedied or cured
and continues for ten (10) days after the Company has given written notice to
Executive specifying in


Page 6 of 14

--------------------------------------------------------------------------------





reasonable detail the material, willful misconduct that Executive has allegedly
committed (provided, however, that if ten (10) days is insufficient time in
which to fully remedy or cure such failure to perform, then such additional time
as is reasonably necessary for such full remediation or cure shall be allowed if
Executive has, within ten (10) days of receiving written notice from the
Company, taken reasonable steps towards such remediation or cure);
(iii)any material breach by Executive of any material provision of this
Agreement that is not susceptible to remedy or cure or, if susceptible to remedy
or cure, is not remedied or cured and continues for ten [10] days after the
Company has given written notice to Executive specifying the manner in which
Executive has breached this Agreement or such other agreement, as the case may
be (provided, however, that if ten [10] days is insufficient time in which to
fully remedy or cure such breach, but such breach is still susceptible to remedy
or cure, then such additional time as is reasonably necessary for such full
remediation or cure shall be allowed if Executive has, within ten [10] days of
receiving written notice from the Company, taken reasonable steps towards such
remediation or cure); or
(iv)removal of Executive as a director of the Company for any reason.
(e)Executive shall not be required to mitigate damages with respect to the
termination of his employment under this Agreement by seeking other employment
or otherwise, and there shall be no offset against amounts due Executive under
this Agreement on account of subsequent employment except as specifically
provided in this Section 4. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims the Company may have against
Executive, and the Company’s obligation to make the payments provided for in
this Agreement, and otherwise to perform its obligations hereunder, shall not be
affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.
(f)After the expiration of the Term of this Agreement, the employment
relationship memorialized by this Agreement will be at-will and may be
terminated by the Company or Executive at any time, with or without Cause or
Good Reason or advance notice and without the requirement of any procedural
steps such as warnings or progressive discipline.
(g)Termination of Executive’s employment relationship with the Company, whether
by the Company or Executive, before or after the expiration of the Term and
whether with or without Cause or Good Reason, will not release either Executive
or the Company from obligations hereunder through the date of such termination
(the “Termination Date”) nor from the applicable provisions of this Agreement,
including, without limitation, Sections 5 through 17, which will survive the
termination of Executive’s employment and the termination of this Agreement.
Upon written notice of termination of or by Executive, the Company has the power
to suspend Executive from all duties on the date written notice is given, and to
immediately require the return of all professional documentation as described in
this Agreement. The Company has the further right to impound all Company
property on Company premises for a reasonable time following termination, to
permit the Company to inventory the property and ensure that its property and
Trade Secrets are not removed from the premises. Executive acknowledges that
Executive has no right or expectation of privacy with respect to Company
property kept on Company premises, or equipment provided by the Company,
including any such information maintained on computer systems or electronic
communications devices utilized by Executive during employment by the Company.
On or after the Termination Date, or at any time upon demand, Executive will
immediately return to the Company, all: (i) tangible Confidential Information in
Executive’s possession or control including, but not limited to, copies, notes,
abstracts, summaries, tapes or other record of any type of Confidential
Information; and (ii) other Company property in Executive’s possession or
control including, without limitation, any and all keys,


Page 7 of 14

--------------------------------------------------------------------------------





security cards, passes, credit cards, and marketing literature, and Executive
will not destroy, delete or otherwise damage any Confidential Information or
Company property.
5.Ownership of Business Executive acknowledges and agrees that the following,
without limitation, are the sole and exclusive property of the Company, and that
the Executive has no right, title or interest in or to: (a) any and all Client
Accounts, Prospective Client Accounts; (b) personal relationships and goodwill
associated with such Client Accounts and Prospective Client Accounts;
(c) brokers, insurance carriers and other insurance markets, vendors, and
referral sources of Insurance Business that have been cultivated by Executive
during Executive’s employment with the Company; and (d) any related files,
records, documents, lists, account information and other Confidential
Information in Executive’s possession or control during Executive’s employment
with the Company. Executive further acknowledges and agrees that the foregoing
pertains to all types of Client Accounts and Prospective Client Accounts,
including, without limitation, any Client Accounts as to which any Insurance
Products or Services, whether placed during Executive’s employment with the
Company, may reflect Executive individually, rather than the Company, as the
agent-of-record with an insurance carrier.
6.Covenant Not to Solicit or Service Client Accounts or Prospective Client
Accounts; Covenant Not to Solicit Employees; Non-Interference; Related Matters.
(a)Non-Solicitation and Non-Interference Covenants. During Executive’s
employment with the Company and for a period of two (2) years following the
Termination Date (the “Restricted Period”):
(i)Executive will not, directly or indirectly, in any capacity whatsoever other
than on behalf of the Company, solicit or divert any Client Account that
Executive either had some involvement in proposing, quoting, selling, placing,
providing, servicing or renewing any Insurance Products or Services or about
whom Executive received any Confidential Information, or any Prospective Client
Account that Executive either had some involvement in proposing or quoting any
Insurance Products or Services or about whom Executive received any Confidential
Information. For purposes of this Agreement, Executive acknowledges that
informing Client Accounts or Prospective Client Accounts that Executive is or
may be leaving Company prior to leaving employment of Company will be deemed to
constitute prohibited solicitation under this Agreement absent the Company’s
prior written consent. Executive recognizes and acknowledges that Client
Accounts and Prospective Client Accounts are not confined to any geographic
area. Therefore, Executive acknowledges and understands that there is no
geographic restriction that applies to the non-solicitation covenant contained
in this Section 6(a)(i) and that the scope of this covenant is appropriately
limited by the customer-based restriction.
(ii)In addition, Executive will not interfere or take any action intended to, or
which reasonably may be expected to, cause any Client Account or Prospective
Client Account, insurance carrier, wholesale broker, independent contractor or
other person or entity with a material business relationship with the Company,
to cease, reduce or refrain from transacting business with the Company or its
Affiliates.
(iii)Unless the Company gives Executive prior express permission, during
Executive’s employment and throughout the Restricted Period, Executive will not
use for Executive’s own benefit, or use for or disclose to any competitor,
Client Account, insurance carrier, managing general agent, and/or vendor of the
Company or any other person, firm, corporation, or other entity, the
Confidential Information as set forth herein including, without limitation,
using or disclosing any Confidential Information to solicit or divert any
Insurance Business in respect of any Client Account or Prospective Client
Account of the Company for the benefit or account of any Person other than the
Company.


Page 8 of 14

--------------------------------------------------------------------------------





(iv)Executive will not directly or indirectly solicit or seek to induce any of
the Company’s employees or independent contractors to terminate such employee’s
or contractor’s employment or engagement with the Company for any reason,
including, without limitation, to work for Executive or any competitor of the
Company.
(b)Exceptions. Notwithstanding anything to the contrary in this Agreement:
(i)The Company agrees that while he is employed by the Company, Executive may
continue to invest in, and if he desires, serve as a director on the board of
directors of, the Executive’s Investments; provided that, Executive’s activities
in this regard do not materially interfere with Executive’s duties to the
Company;
(ii)If the Company terminates Executive’s employment other than for Cause (as
defined the Employment Agreement between Executive and Company) or Executive
terminates his employment for any reason, Executive may serve on the board of
directors of the Owner’s Investments (other than WorldWide Facilities), provided
that with respect to the financial institution listed on Schedule 1 (“Financial
Institution”) during the Restricted Period, such services shall not be deemed to
violate this Section 3 only so long as Executive does not utilize any
confidential information to compete with any Group Company, and Executive may
not serve on the board of directors or provide any services to any financial
institution listed on Schedule 1 if that financial institution has gross revenue
from placement of Insurance Products or Services in excess of $700,000; and
(iii)The Executive may continue to invest in any publicly traded company
provided that the total of Executive’s investment is less than 3% of the
then-existing market capitalization of the underlying company (e.g., Executive
may purchase AIG stock provided that such investment is less than 3% of AIG’s
market capitalization on the date of Executive’s trade(s)).
(c)Remedies.
(i)In the event of a breach or threatened breach of the provisions of this
Agreement, any applicable Group Company shall be entitled to injunctive relief
as well as any other applicable remedies at law or in equity. Without limiting
the foregoing, Executive further acknowledges and understands that, under
applicable statute, regulation or other applicable law, for the unauthorized use
or disclosure of any trade secrets a court may award the following relief: (A)
the Company’s or its Affiliates’ lost profits; (B) disgorgement of profits of
the wrongdoer; (C) royalties; (D) an injunction; (E) punitive damages; and (F)
attorneys’ fees and costs.
(ii)The Company and all Group Companies are intended to be third-party
beneficiaries of this Agreement.
(iii)Executive acknowledges that the covenants set forth in this Agreement
represent an important element of the value of the Hays Group and their
businesses that the Company is acquiring pursuant to the Purchase Agreement and
are a material inducement for the Company to enter into the Purchase Agreement
and the transactions contemplated therein. Executive further acknowledges that
without such protection, the business of the Company would be irreparably
harmed, and that the remedy of monetary damages alone would be inadequate.
(iv)Each provision of this Agreement shall be independent of any and all other
provisions of this Agreement, the Purchase Agreement, and any other agreement
entered into between the Parties. The real or perceived existence of any claim
or cause of action of Executive against the Company,


Page 9 of 14

--------------------------------------------------------------------------------





whether predicated on this Agreement or some other basis, shall not relieve
Executive of Executive’s obligations under this Agreement and shall not
constitute a defense to the enforcement by the Company or its Affiliates of the
restrictions and covenants contained in this Agreement.
(c)It is the intention of the Parties that the terms and provisions of this
Agreement be enforceable to the maximum extent permitted by applicable law. In
furtherance of the foregoing, the Parties further agree that if a court of
competent jurisdiction declares any of the covenants set forth in this Agreement
unenforceable, then such court shall be authorized to modify such covenants so
as to render the remaining covenants and the modified covenants valid and
enforceable to the maximum extent possible, and as so modified, to enforce this
Agreement in accordance with its terms. In accordance with the foregoing, if any
provision of this Agreement shall be held to be excessively broad, it shall be
limited to the extent necessary to comply with applicable law.
(d)If any of the provisions of this Agreement shall otherwise contravene or be
determined to be invalid or unenforceable under the laws of any state, country
or other jurisdiction in which this Agreement may be applicable, valid, and
enforceable but for such contravention or invalidity or unenforceability, then:
(i) such contravention or invalidity or unenforceability (A) shall not
invalidate or otherwise affect the enforceability of all of the provisions of
this Agreement, but rather (B) this Agreement (or the remaining provisions
hereof, as applicable) shall be construed, insofar as the laws of that state or
other jurisdiction are concerned, as not containing the provision or provisions
contravening or invalid under the laws of that state or jurisdiction; and (ii)
the rights and obligations created hereby shall be construed and enforced to the
maximum extent permitted under applicable law.
(e)Executive agrees that if Executive accepts new employment during the
Restricted Period for any reason, Executive will give written notice to the new
employer of Executive’s post-employment obligations under this Agreement and
provide a copy of such notice to the Company and Executive authorizes the
Company to communicate directly to such new employer the terms and conditions of
this Agreement.
(f)Nothing in this Agreement will be construed to prohibit Executive from
engaging in employment and/or business ventures that are competitive with the
Group Companies after the Executive’s employment with the Company ends.
7.Waivers and Modifications. No amendment or waiver of any provision of this
Agreement is effective unless the amendment or waiver is in writing and signed
by the Parties. In the event of a waiver, the waiver is effective only in the
specific instance and for the specific purpose given.
8.Notices.  Notices will be addressed as indicated below, or to such other
addressee or to such other address as may be designated by either Party:
If to the Company:


Brown & Brown, Inc.
220 S. Ridgewood Avenue
Daytona Beach, FL 32114
Attention: Robert W. Lloyd, General Counsel
Facsimile No.: (386) 239-7293
 
If to Executive:
To the most current residence address on file with the Company.



Page 10 of 14

--------------------------------------------------------------------------------





9.Amendment. Unless this Agreement provides otherwise, this Agreement cannot be
altered, amended, changed, or modified in any respect or particular unless each
such alteration, amendment, change, or modification will have been agreed to by
each of the Parties hereto and reduced to writing in its entirety and signed and
delivered by each Party.
10.Assignment and Enforcement. Executive agrees that the Company may freely
assign this Agreement, and/or any rights hereunder, to any Affiliate or to any
other entity. Further, to the extent applicable, the Company’s Affiliates will
be deemed third-party beneficiaries and may enforce the applicable rights and
obligations under this Agreement. Executive further agrees to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
Affiliate thereof to whose employ Executive may be transferred, without the
necessity that this Agreement or another employment agreement be re-executed at
the time of such transfer. No assignment, consent by Executive, or notice to
Executive will be required to render this Agreement enforceable by any assignee,
transferee or other entity designated by the Company. The Company’s assignees or
successors are expressly authorized to enforce the Company’s rights and
privileges hereunder, including without limitation the restrictive covenants set
forth in Section 6. Executive may not assign or delegate Executive’s rights or
obligations hereunder in whole or in part without the Company’s prior written
consent. Subject to the foregoing, this Agreement will be binding upon and inure
to the benefit of Executive’s heirs, executers and administrators and the
Parties’ respective successors and assigns.
11.Governing Law; Jurisdiction and Venue.
(a)All matters arising under or relating to this Agreement will be governed by
and construed and enforced in accordance with the Law of the State of Florida,
without giving effect to its conflicts of law principles.
(b)Any claim, litigation or other proceeding (“Proceeding”) arising out of or
relating to any of this Agreement or Executive’s employment with the Company
will be brought either: (i) in the courts of the State of Florida, County of
Volusia; or (ii) if it has or can acquire jurisdiction, in the United States
District Court for Middle District of Florida, and each Party irrevocably
submits to the exclusive jurisdiction of each such court in any such Proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of any Proceeding will be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. The Parties agree that
either or both of them may file a copy of this Section 10(b) with any court as
written evidence of the knowing, voluntary and bargained agreement between the
Parties irrevocably to waive any objections to venue or to convenience of forum.
Process in any Proceeding referred to in the first sentence of this Section
10(b) may be served on any Party anywhere in the world.
12.Miscellaneous. This Agreement constitutes the final agreement between the
Parties. It is the complete and exclusive expression of the Parties’ agreement
on the matters contained in this Agreement. All prior and contemporaneous
negotiations and agreements between the Parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement, provided
that this sentence will not be deemed or construed to merge, supersede, or
otherwise affect the Purchase Agreement or any other agreement, instrument or
document entered into by the Parties in connection with the Acquisition. This
Agreement may be executed in counterparts, all of which together will comprise
one and the same instrument.
13.Negotiation of Agreement. This Agreement has been negotiated by the Parties
hereto, each having had the opportunity to be represented by counsel of its or
his choice, and no provision hereof will be construed against any Party by
reason of that Party being considered to be the drafter of such provision.


Page 11 of 14

--------------------------------------------------------------------------------





Executive represents that Executive has read this Agreement carefully and
understands this Agreement or has relied exclusively on Executive’s counsel for
an understanding of the terms and conditions herein.
14.Effectiveness. This Agreement will be effective on the Effective Date,
provided that its effectiveness will be conditioned upon the completion of the
Acquisition.
15.Liability Insurance. The Group Companies shall each cover the Executive under
their directors’ and officers’ liability insurance both during and, while any
potential liability exists, after the Term of this Agreement in the maximum
amount and to the maximum extent as such Group Companies cover other officers
and directors.
16.Section 409A. With respect to the payments, if any, provided by this
Agreement upon any Separation under Sections 3 or 4, Executive’s employment
shall be treated as terminated if the Separation meets the definition of
“separation from service” as set forth in Treasury Regulation Section
1.409A-1(h)(l). Notwithstanding anything to the contrary contained in this
Employment Agreement, if: (a) Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i); and (b) any portion of the
amounts payable under Sections 3 or 4 upon Separation does not qualify for
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), under the short-term deferral exception to deferred compensation
of Treasury Regulation Section 1.409A-1(b)(4), then payments of such amounts
that are not exempt from Code Section 409A shall be made in accordance with the
terms of this Employment Agreement, but in no event earlier than the first to
occur of: (i) the day after the six-month anniversary of Executive’s Separation
of employment; or (ii) Executive’s death. Any payments delayed pursuant to the
prior sentence shall be made in a lump sum on the first day of the seventh month
following the date of Separation of Executive’s employment, and the Company will
pay the remainder of such payments, if any, on and after the first day of the
seventh month following the date of Separation of Executive’s employment at the
time(s) and in the form(s) provided by the applicable section(s) of this
Employment Agreement. Each such payment shall be considered a “separate payment”
and not one of a series of payments for purposes of Code Section 409A.
*****
[Signature Page Follows]




Page 12 of 14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.
EMPLOYEE










/s/ James C. Hays
James C. Hays, individually
THE COMPANY:


BROWN & BROWN, INC.






By:/s/ J. Powell Brown                                                   
J. Powell Brown, Chief Executive Officer







Signature Page to Employment Agreement

--------------------------------------------------------------------------------






Schedule 1
JS Held, LLC (including Comando Ingenieria, Construction Process Solutions, J.S.
Held Engineering Services PLLC and Leach Group)
Recover Health
Apollo (London MGA)
WorldWide Facilities, LLC
RLA Insurance Intermediaries
Houston International Insurance Group
Atlantic Global Risk
URSA Group, Inc.
Financial Institutions:
•Northfield Bank Shares, Inc.
•Red Rock Banks
•First State Bank of Sauk Center
•1st United Bank
•MidCountry Bank






Schedule 1 to Employment Agreement